ITEMID: 001-110436
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: COMMITTEE
DATE: 2012
DOCNAME: CASE OF SIMONOV v. POLAND
IMPORTANCE: 4
CONCLUSION: No violation of Article 5 - Right to liberty and security (Article 5-3 - Reasonableness of pre-trial detention)
JUDGES: George Nicolaou;Ledi Bianku;Vincent A. De Gaetano
TEXT: 5. The applicant was born in 1958 and currently lives in Łódź.
6. On 14 February 2007 the applicant was arrested on suspicion of several counts of fraud and incitement to murder committed in an organised criminal group.
7. On 16 February 2007 the Katowice District Court remanded him in custody, relying on the reasonable suspicion that he had committed the offences in question. It attached importance to the serious nature of those offences and the likelihood of a severe prison sentence being imposed on the applicant. In this connection the court noted that the applicant had admitted to having committed some of the offences of which he had been suspected, including incitement to murder. It also considered that keeping the applicant in detention was necessary to secure the proper conduct of the proceedings, given the risk that he might go into hiding. As regards the latter, the court relied on the fact that he did not have a permanent place of residence in Poland and that he had already been hiding from the police. Finally, the court underlined that the applicant was a member of an organised criminal group and that some other members of that group were still at large which increased the risk that a detainee, if released, might obstruct the proceedings.
8. The applicant’s appeal against the detention order, likewise his further appeals against decisions extending his detention and all his subsequent applications for release and appeals against refusals to release him, were unsuccessful.
9. In April 2007 the applicant had a heart attack and had to be hospitalised three times during that year.
10. In the course of the investigation, the applicant’s detention was extended on several occasions, namely on 7 May 2007 (to 7 October 2007), 10 September 2007 (to 7 January 2008) and on an unspecified subsequent date. In their detention decisions the courts repeatedly relied on the original grounds given for the applicant’s detention underlining the complexity of the case and the substantial volume of evidence to be examined. They also found no grounds warranting the applicant’s release from detention as provided for by Article 259 of the Criminal Code. In particular, the courts observed that it resulted from medical reports that the applicant could be treated within a penitentiary facility.
11. On 10 June 2008 the Katowice Regional Prosecutor lodged a bill of indictment with the Katowice Regional Court. The applicant was charged with an incitement to murder as well as several counts of thefts and extortions committed while acting as a leader of an organised criminal group. The bill of indictment comprised numerous charges brought against several defendants.
12. On 23 June 2008 the case was transferred to the Gliwice Regional Court.
13. In an opinion of 26 February 2009 experts from the cardiology institute of the Medical University in Katowice declared the applicant fit to participate in the proceedings, though limiting the duration of the hearings.
14. During the court proceedings the courts further extended the applicant’s detention, namely on 24 September 2008 (to 14 February 2009), on unspecified subsequent dates and 23 June 2010 (to 30 September 2010). The courts repeated the grounds previously given for the applicant’s continued detention.
15. On 30 June 2010 the Gliwice Regional Court gave judgment. The applicant was convicted as charged and sentenced to six years’ imprisonment.
16. The applicant and the Prosecutor appealed.
17. On 24 March 2011 the Katowice Court of Appeal decided that the applicant be released from custody and placed under police supervision. The court also barred the applicant from leaving the country.
18. It appears that the appellate proceedings against the applicant are still pending.
19. The relevant domestic law and practice concerning the imposition of pre-trial detention (tymczasowe aresztowanie), the grounds for its extension, release from detention and rules governing other, so-called “preventive measures” (środki zapobiegawcze) are stated in the Court’s judgments in the cases of Gołek v. Poland, no. 31330/02, §§ 27-33, 25 April 2006 and Celejewski v. Poland, no. 17584/04, §§ 22-23, 4 May 2006.
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-3
